DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 08/08/2022 in response to PTO Office Action mailed 05/19/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 17, 19 and 20 are amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
3.	The 35 USC 101 rejections have been withdrawn due to the amendment filed on 08/08/2022.
Response to Arguments
4.	Applicant’s argument with respect to 35 USC 103 rejections have been considered but moot in view of new ground(s) of rejection. 
	Applicant’s argument states as “ Goldstein in view of Vasupal does not teach an activity that has components that are to each be performed in different ones of corresponding to a plurality of geographical regions in order to complete the activity and an end time by which the activity is to be complete including each of the components of the activity…Goldstein does not discussed the claimed activity in that these disparate dinner reservations are not part of a same activity that requires components to be performed in different geographic regions”.
	In response to Applicant’s argument, the Examiner has incorporated the Schlank reference to this feature. The Schlank reference discloses search constraints including an identifier of an activity [e.g. a same leisure trip] that has components [e.g. 1st  ‘trip location, data and time’’, 2nd ‘trip location, data and time’ and so on] that are each to be perform in different ones of a plurality of geographic regions [e.g. multiple destinations] in order to complete the activity [e.g. the same leisure trip] (See Schlank, para. [0003] , para. [0007] and para. [0058]). Therefore, it is the combination of the cited references Goldstein, Vasupal and Schlank discloses the amended claims 1, 17 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2016/0117613 A1) and in view of Vasupal (US 2017/0032286 A1) and further in view of Schlank (US 2020/0258010 A1)
Referring to claims 1, 17 and 19, Goldstein discloses a method comprising: 
receiving, by an accommodation management system, from a client device, a plurality of constraints (See para. [0016], para. [0017], para. [0022], para. [0039] and para. [0040] and Figures 1, 7, a suggestion machine 110 receiving calendar data specific to a user which is received from a user device 150 via a network 190, the calendar data includes user criterions or constraints including information describing one or more events in the calendar of the user, a period or etc.) the constraints comprising:
 an identifier of an activity corresponding to a plurality of geographic regions (See para. [0014], para. [0022],para. [0053] and Figure 3, the calendar data including information describing a name of an event corresponding to location, for example, the calendar data includes a dinner reservation in San Francisco, a business meeting in New York), an end time by which the activity is to be complete (See para. [0014], para. [0031] and Figure 3, the event data includes a period includes a start time and end time), indicia of a subset of time between a present time and the end time in which the activity can be performed (See para. [0031], the event has a period includes a start time, an end time and a duration and a time zone); 
determining by the accommodation management system, a plurality of geographic coordinates corresponding to each of the plurality of geographic regions (See para. [0039] and para. [0041] and Figures 7 and 8, determining accommodation option(s) corresponding to GPS coordinates, address, city, state, country, cross streets, note a plurality of events occur during the travel period, each event has a different location); 
determining, by the accommodation management system, a plurality of candidate accommodation listings based on the geographic coordinates listing […] (See para. [0034], para. [0039] and para [0041] and Figures 4, 7 and 8, determining the accommodation data includes one or more accommodations including hotels, motels, bed and breakfast inns and campgrounds which are corresponding to the travel period and locations); 
generating a filtered set of candidate accommodation listings by applying the constraints to the plurality of candidate accommodation listings (See para. [0026] and Figure 8, the suggestion module of the suggestion machine creates one or more travel options as becoming compatible with one or more events associated with the calendar data of the user); 
ranking the filtered set of candidates […] listings based on a mode of accessing the activity (See para. [0015], para. [0028], para. [0033], para. [0063] ranking the travel options according transportation option pretraining to a transportation service including airplane, train, bus, trolley, ferry ship, taxi, rental car, car sharing service or etc. [e.g. several stops]); and sending for display, to the client device, a recommendation for one or more [..] listings from the filtered set of accommodation listings based on the ranking (See para. [0063], para. [0064] and Figure 9, the suggestion module presents a travel option(s) in a list sorted by rank).
Goldstein discloses a travel option listing based on a mode of accessing the activity but does not explicitly an discloses each of the plurality of candidate accommodation listings including data describing availability of the candidate accommodation.
Vasupal discloses each of the plurality of candidate accommodation listings including data describing availability of the candidate accommodation (See para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and displays results include at least the availability status “active” or “inactive”).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the listing of the Goldstein system to include data describing availability of the candidate accommodation, as taught by Vasupal in order to improve the quality of matching in services (See Vasupal, para. [0004]). In addition, both references (Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching accommodations for guests.
Goldstin in view of Vasupal does not explicitly disclose the search constraint includes an identifier of an activity that has components that are to each to be performed in different one of a plurality of geographic regions.
Schlank reference discloses the search constraints include an identifier of an activity that has components that are to each to be performed in different one of a plurality of geographic regions and an end time by which the activity to be complete, including each of the components of the activity (See para.  [0003] , para. [0007] and para. [0058], the search constraints including an identifier [e.g. user can mark a trip identifier] of an activity [e.g. a leisure trip] that has components [e.g. 1st  ‘trip location, data and time’’, 2nd ‘trip location, data and time’ and so] that are each to be perform in different ones of a plurality of geographic regions [e.g. multiple destinations] in order to complete the activity [e.g. the same leisure trip], the user enters a desired start time and/or data and desired end time and/or date included in the same trip).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the search constraints the Goldstein system to include an identifier of an activity that has components that are to each to be performed in different one of a plurality of geographic regions, as taught by Schlank to facilitate booking multiple-destination travel services (See Schlank, para. [0004]). In addition, all references (Schlank, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as travel planning.
As to claim 2, Goldstein discloses wherein the indicia of the subset of time includes a set of time ranges, each time range in the set of time ranges including a start date and a time length (See para. [0025], para. [0031], each event has a period includes a start time, an end time and a duration and a time zone, the analysis module 220 is configured to analyze the calendar data and the travel data (e.g., accessed by the access module 210) and determine a set of one or more travel options that are compatible with the one or more events described in the calendar data. The analysis module 220 may make the determination that a travel option is compatible with an event of the user 142 based on the period of time (e.g., the first period of time) for the event, on the period of time (e.g., the second period of time) for the travel option, or on both. For example, the analysis module 220 may determine that the airline flight scheduled to leave San Francisco at 10:30 PM Pacific Time and arrive in New York City at 7 AM Eastern Time the following day is compatible with the business meeting in New York on Monday, September 5, from 10 AM to 12 PM Eastern Time.); 
As to claim 3, Goldstein discloses wherein generating the filtered set of candidate accommodation listings comprises: for each candidate accommodation listing: determining, by the accommodation management system, whether the candidate accommodation listing […] which is represented by a time range in the set of time ranges (See para. [0025], the suggestion machine creates travel options compatible with an event of the user based on the period of time); and responsive to the determining that the candidate accommodation listing […]  which is represented by a time range in the set of time ranges (See para. [0025], determines travel options based on set of time ranges, adding the candidate accommodation listing to the filtered set of candidate accommodation listings (See para. [0041], para. [0045] and para. [0068], the system indicates multiple travel options available for selection by the user during a first period, a second period and a third period).
Goldstein does not explicitly discloses determining, by the accommodation management system, whether the candidate accommodation listing is available on a date which is represented by a time range in the set of time ranges.
Vasupal discloses determining, by the accommodation management system, whether the candidate accommodation listing is available on a date which is represented by a time range in the set of time ranges (See para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and a date range and displays results include at least the availability status “active” or “inactive”); responsive to the determining that the candidate accommodation listing is available on a date which is represented by a time range in the set of time ranges and adding the candidate accommodation listing to the filtered set of candidate accommodation listings (See para. [0018], the system displays a list of accommodations choices based on “ACTIVE category and allows the guest to purchase the service only from the “ACTIVE” category and filters out all the “INACTIVE” category).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the listing of the Goldstein system to include data describing availability of the candidate accommodation, as taught by Vasupal to improve the quality of matching in services (See Vasupal, para. [0004]). In addition, both references (Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching accommodations for guests.
As to claim 4, Goldstein discloses wherein receiving the plurality of time constraints comprises: commanding, by the accommodation management system, an accommodation management application on the client device (See para. [0040], the requesting calendar procedures requires user login in credentials [user name and password] to identify or authenticate himself/herself to the suggestion machine) to request a set of data describing dates on which a user of the client device is available from a third-party application on the client device (See para. [0017] and para. [0024] and para. [0040], requesting or accessing calendar data including dates from a third-party calendar service [e.g. google or yahoo] specific to a user); and responsive to the accommodation management application receiving the set of data, receiving, by the accommodation management system, from the accommodation management application, the set of data (See para. [0040], the suggestion machine receives calendar data from the calendar server via the user’s credentials).
As to claim 5, Goldstein discloses generating the filtered set of accommodation listings comprises: identifying one or more dates identified by the set of data which satisfy a criterion, the set of data indicating the user is available on the one or more dates (See para. [0026] and Figure 8, the suggestion module of the suggestion machine creates one or more travel options which satisfy with one or more events associated with the calendar data [e.g. dates] of the user, the calendar data includes a period when user is available at the event location).
Goldstein does not explicitly each of the plurality of candidate accommodation listings including data describing availability of the candidate accommodation.
Vasupal discloses for each candidate accommodation listing: comparing the availability of the candidate accommodation listing to the identified one or more dates (See para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and a date range and displays results include at least the availability status “active” or “inactive); and responsive to determining that the candidate accommodation listing is available on at least one of the one or more dates, adding the candidate accommodation listing to the filtered set of candidate accommodation listings (See para. [0018], the system displays a list of accommodations choices based on “ACTIVE category and allows the guest to purchase the service only from the “ACTIVE” category and filters out all the “INACTIVE” category).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the listing of the Goldstein system to include data describing availability of the candidate accommodation, as taught by Vasupal in order to improve the quality of matching in services (See Vasupal, para. [0004]). In addition, both references (Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching accommodations for guests.
 	As to claim 6, Goldstein discloses wherein each candidate accommodation listing of the plurality of candidate accommodation listings is located at a geographic coordinate in one of the plurality of geographic regions (See para. [0064], para.[0067], each travel option is presented in a list, where the list is sorted by rank, each travel option is associated a geographical location of a city).
As to claim 7, Goldstein discloses wherein ranking the filtered set of candidate accommodation listings comprises: generating a plurality of groups of candidate accommodation listings from the set of filtered candidate accommodation listings based on one or more of: the geographic positions (See para. [0063], the system determines a rank of a travel option, the rank of a particular travel option is determined based on the location of an event, location corresponding to the particular travel option including arrival location, departure location, location of an accommodation option)[…]; ranking the plurality of groups of candidate […] listings based on the mode of accessing the activity; and adding a group of candidate […] listings from the plurality of groups of accommodation listings to the recommendation based on the group's ranking (See para. [0015], para. [0028], para. [0033], para. [0063] and para. [0069] ranking the travel options according to transportation option and an accommodation option, ranking the travel options pretraining to a transportation service including airplane, train, bus, trolley, ferry ship, taxi, rental car, car sharing service or etc. [e.g. several stops], the suggestion machine uses additional data including layover durations, number of stops, locations of stops and real time data, costs, forecast data to suggest additional travel options, for example, one or more additional travel options that are ranked more favorably than the other travel option because they are fewer stops).
Goldstein does not explicitly each of the plurality of candidate accommodation listings including each candidate accommodation listing is location and the data describing availability of the candidate accommodation.
Vasupal discloses each of the plurality of candidate accommodation listings including each candidate accommodation listing is location and the data describing availability of the candidate accommodation (See para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and displays results include at least the availability status “active” or “inactive”).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the listing of the Goldstein system to include data describing availability of the candidate accommodation, as taught by Vasupal in order to improve the quality of matching in services (See Vasupal, para. [0004]). In addition, both references (Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching accommodations for guests.
As to claim 15, Goldstein discloses storing, by the accommodation management system, the recommendation with a plurality of recommendations corresponding to a user of the client device, each recommendation of the plurality of recommendations corresponding to one of a plurality of activity identifier (See para. [0057]-para. [0059], the analysis mode determines accommodation options with convenient access to the initial event corresponding to a user); ranking, by the accommodation management system, the plurality of recommendations; and sending for display, to the client device, a second recommendation for a second accommodation listing from the plurality of recommendations based on the ranking of the plurality of recommendations (See para. [0065], the suggestion module presents a ranked travel options list and presents the travel option by presenting a suggestion that the user perform a search for one or more similar travel options among multiple travel options).
6.	Claims 9, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2016/0117613 A1) in view of Vasupal (US 2017/0032286 A1) and Schlank (US 2020/0258010 A1) and further in view of Blecharczyk (US 2014/0278591 A1).
As to claims 9, 18 and 20, Goldstein disclose wherein ranking the filtered set of candidate […] listings (See para. [0064], ranking a list of compatible travel options) comprises: receiving, by the accommodation management system, a set of data describing available modes of accessing the activity in the plurality of geographic regions (See para. [0023], the suggestion machine receives travel data includes information describing one or more travel options available for selection by the user, including transportation options and/or accommodation options, for example, the travel data indicate that a transportation option [e.g. flight] is available for the New York business Trip on the calendar); and ranking the filtered set of candidate […] listings […] based on the set of data (See para. [0015], para. [0028], para. [0033], para. [0063] and para. [0069] ranking the travel options according to transportation option and an accommodation option, ranking the travel options pretraining to a transportation service including airplane, train, bus, trolley, ferry ship, taxi, rental car, car sharing service or etc. [e.g. fewer stops]).
Goldstein does not explicitly rank the filtered set of candidate accommodation listings based on the set of data describing the available modes.’
Vasupal discloses each of the plurality of candidate accommodation listings including data describing availability of the candidate accommodation (See para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and displays results include at least the availability status “active” or “inactive”).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the listing of the Goldstein system to include data describing availability of the candidate accommodation, as taught by Vasupal in order to improve the quality of matching in services (See Vasupal, para. [0004]). In addition, both references (Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching accommodations for guests.
Goldstin in view of Vasupal does not explicitly disclose rank the filtered set of candidate accommodation listings based on the set of data describing the available modes.
However, Blecharczyk discloses rank the filtered set of candidate accommodation listings based on the set of data describing the available modes (See para. [0050] and Figure 7, ranking the given listing for a given date or data period based on predicted availability information, the system ranks more lowly listings that have a low probability of being available and ranks more highly listings that have a high probability of being available during a requested period).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ranked list of Goldstein/Vasupal to include ranking the listings based on available modes, as taught by Blecharczyk since it would be more productive and convenient for both guests and hosts if the search results given to guests are filtered and/or sorted according to available, the guest will not need to spend time reviewing available listings as well as unavailable listing (See Blecharczyk, para. [0066]). In addition, all references (Schlank, Blecharczyk, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting travel options based on user provided information.
As to claim 16, Goldstein does not explicitly disclose regenerating the filtered set of candidate accommodation listings based on the update reranking. 
Belcharczyk discloses receiving, by the accommodation management system, an update to the availability of a candidate accommodation listing from the plurality of candidate accommodation listings (See para. [0050], the availability module determines availability for a given listing for a given date or period, the system ranks more highly listings that have a high probability of being available during a requested period and ranks more lowly listings that have a low probability of being available) ; regenerating the filtered set of candidate accommodation listings based on the update reranking the filtered set of candidate accommodation listings based on the update; and sending for display, to the client device, a second recommendation for a second accommodation listing based on the update (See para. [0052], para. [0066], para. [0076], para. [0080], the system updates the availability for event listing based on the information provided by the hosts and the booking module, the information available to the accommodation reservation system is most likely to be up to date, filters all the unavailable days and provides a ranked listing based on availability and acceptance).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ranked list of Goldstein/Vasupal to be regenerated based on the update reranking, as taught by Blecharczyk since it would be more productive and convenient for both guests and hosts if the search results given o guests are filtered and/or sorted according to available, the guest will not need to spend time reviewing available listings as well as unavailable listing (See Blecharczyk, para. [0066]). In addition, all references (Blecharczyk, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting accommodation options based on user provided information.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2016/0117613 A1) in view of Vasupal (US 2017/0032286 A1) and Schlank (US 2020/0258010 A1)  and  further in view of Lfrach (US 2016/014237 A1).
As to claim 8, Goldstein in view of Vasupal discloses each candidate accommodation listing in the group of candidate accommodation listings is available during a time range ( See Vasupal, para. [0018], para [0035], the accommodation booking system identifies matching preferences of the user and identifies a list of accommodation choices in the geographical location and displays results include at least the availability status “active” or “inactive).
Goldstein in view of Vasupal does not explicitly disclose the candidate accommodation listings is available during a time range bounded by the end time and the subset of time
Lfrach discloses wherein each candidate accommodation listing in the group of candidate accommodation listings is available during a time range bounded by the end time and the subset of time (See para. [0042] and para. [0043], the search module provides a set of time-expiring listings with respect to the start time/date, duration or end time, teach accommodation listing is transacted for a time interval).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the list of the Goldstein/Vasupal system to include availability time range bounded by end time and a subset of time, as taught by Vasupal to filter search criteria for time-expiring inventory relevant to a particular user (See Ifrach, para. [0032]). In addition, all references (Schlank, Ifrach, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as matching travels plans for guests.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2016/0117613 A1) and in view of Vasupal (US 2017/0032286 A1) and Schlank (US 2020/0258010 A1) and further in view of Adler (US 2017/0357904 A1).
As to claim 13, Goldstein does not explicitly disclose receiving, by the management system, text input, the text input including a description of an activity identified by the identifier of activity; inputting the text input into a machine learned model.
Adler discloses receiving, by the management system, text input, the text input including a description of an activity identified by the identifier of activity (See para. [0030] and Figure 1, the user interacts with the system to input information regarding one or more upcoming events); inputting the text input into a machine learned model (See para. [0030] and para. [0054] and para. [0072], the user’s inputted information is communicated with a suggested location engine, which can utilize a supervised learning model [e.g. a support vector Machine, or SVM) and receiving one or more constraints from the plurality of constraints as output from the model (See para. [0072], the suggested location engine utilizes the machine learning model to determine a distinctive and/or exclusive location for a given string of text and suggests that location).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the management system of Goldstein/Vasupal to input text input into a machine learned model, as taught by Adler in order to reflect the habits and preferences of the user accurately (See Adler, para. [0051]). In addition, all references (Adler, Schlank, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting items/services based on user provided information.
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2016/0117613 A1) and in view of Vasupal (US 2017/0032286 A1) and Schlank (US 2020/0258010 A1) and Adler (US 2017/0357904 A1) and further in view of Zhang (US 2017/0048664 A1).
As to claim 14, Goldstein in view of Vasupal and Adler does not explicitly disclose determining one or more words corresponding to one or more constraint types.
However, Zhang discloses determining one or more words corresponding to one or more constraint types (See para. [0055] ,analyze the inputted content corresponding to a particular activity type); determining, by the  management system, a set of data describing interactions by a user of the client device with the accommodation management system; for each constraint category: comparing the one or more words corresponding to the constraint type to the set of data; and determining, based on the comparison, a constraint for the constraint type; outputting the determined constraints for the one or more constraint categories (See para. [0056] and para. [0071], the system analyzes the inputted content as relating to types of activity based on comparison analysis on labeling information, tag information, sentiment analysis of the content and categorizes the input content for one or more group including sightseeing, traveling or other suitable activities).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the management system of Goldstein/Vasupal to determine one or more words corresponding to one or more constraint types, as taught by Zhang in order extract important information from the inputted content obtained from a user and present more relevant recommendations to the user (See Zhang, para. [0056]). In addition, all references (Schlank, Zhang, Adler, Vasupal and Goldstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as suggesting items/services based on user provided information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153